Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 12, 2019

                                    No. 04-19-00154-CR

                                Marilynn Meade MEDINA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR11281
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on June 12, 2019.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of June, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court